Citation Nr: 1826114	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  18-08 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1942 to January 1946.  The Veteran died in September 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in September 2008.

2.  The Veteran's death certificate shows that the immediate cause of death was Cardiac Arrhythmia, due to or as a consequence of Chronic Kidney Disease.  

3.  During his lifetime the Veteran had not established service connection for any disability. 

4.  The Veteran contracted syphilis, later changed to chancroid diagnosis, in-service; however, the issue was completely healed prior to separation from service and was the result of the Veteran's own misconduct.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. § 1310 (West 2015); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Cause of Death

The appellant, the Veteran's widow, contends that the Veteran's death was related to service, specifically to syphilis contracted while on active duty.  The Veteran's specific contention was that the Veteran's chronic kidney, an underlying cause of death, disease developed as a result of his syphilis.  

When a Veteran dies of a service-connected disability, the Veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  The death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

The Veteran's death certificate, dated September 2008, listed cardiac arrhythmia as the primary cause of death and an underlying cause of chronic kidney disease.  Thus, chronic kidney disease was a contributory cause of death.  However, the Veteran was not service connected for any disease or injury during his lifetime.  Therefore, a barrier to service connection for the Veteran's cause of death is a determination that either of the identified causes can be connected to service.

The appellant has contended, specifically, that the Veteran's chronic kidney disease was due to the Veteran's in-service contraction of syphilis.  Review of the Veteran's service treatment records (STRs) reveals that the Veteran reported to medical with a venereal issue that was described as "diagnosis undetermined (syphilis)."  The STRs indicated that the Veteran was "exposed in venery" on November 15, 1944 "at which time mechanical prophylaxis was used but [] broke."  The STRs continue to provide that the Veteran was "exposed frequently following initial exposure for the next ten days" and noticed "Several small pin head sized ulcers on his penis three days ago which have persisted and became larger."  On December 27, 1944 the Veteran's diagnosis was changed to chancroid after the lesions had "completely healed."  Furthermore, a Lieutenant Commander and the Veteran each signed the Veteran's medical history associated with this incident noting that the disease "is considered to be the result of your own misconduct." 

The Board finds that entitlement to service connection for the cause of the Veteran's death is not warranted.  As noted, the Veteran had not established service connection for any disability or disease during his lifetime.  The Veteran's STRs indicate that the syphilis diagnosis was changed to chancroid after he had completely healed.  The post-service medical treatment records do not provide any indication of a causal relationship between service and the diagnoses noted on the death certificate diseases.

The only other evidence in support of the claim is the Appellant's own opinion.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the questions of diagnosis and etiology here extend beyond an immediately observable cause-and-effect relationship and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

Finally, The Board emphasizes that service-connected disability compensation is precluded for a disability that is the result of the Veteran's willful misconduct.  38 U.S.C. § 1131.  See also 38 C.F.R. §§ 3.1(m), (n), 3.301; VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  The Veteran's STRs clearly indicate that the Veteran's contraction of syphilis was due to his own misconduct and therefore this disease could not subsequently be used as a basis for establishing service connection for chronic kidney disease.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


